DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9, 11-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,832,057. Although the conflicting claims are not identical, and that the claimed language of the present Application is somewhat different from the language recited in claims 1-20 of U.S. Patent No. 10,832,057, however, they are not patentably distinct from each other because it is noted that it would have been obvious to one of ordinary skill in the art to recognize that claims 1-20 of U.S. Patent No. 10,832,057, would be able to perform the functions of the claimed limitations of the present Application since the limitations recited in the claimed invention of the present Application are also recited in claims 1-20 of U.S. Patent No. 10,832,057, including the feature of navigating a display of the set of related frame-synchronized video segments or video feeds in response to the detected swiping or tapping gesture; and wherein in response to detecting a swiping gesture, the navigating switching between different frame-synchronized streams of the same event from at least one of 1) different camera angles of the same event and 2) different augmented versions of the same event as specified in claims 1, 12, and 20, of the present Application. (See Claims 1, 7, and 11, of U.S. Patent No. 10,832,057).
With regard to claims 2,  and 13, the feature of organizing related content into a set of storylines with each storyline having a set of storyline elements, with each storyline element having an associated 
With regard to claims 3, and 14, the feature of wherein in response to a detected horizontal swiping gesture, navigating to a next or previous storyline as specified thereof would be present in claim 3 of U.S. Patent No. 10,832,057.
With regard to claim 4, the feature of wherein in response to a detected tapping gesture, skipping to a next or previous element within a storyline as specified thereof would be present in claim 4 of U.S. Patent No. 10,832,057.
With regard to claim 5, the feature of wherein in response to a detected vertical swiping gesture, accessing a different mode for an individual storyline element as specified thereof would be present in claim 5 of U.S. Patent No. 10,832,057.
With regard to claim 6, the feature of wherein in response to a vertical swipe gesture, the navigating toggles between a set of different video camera angles of the same video clip as specified thereof would be present in claims 1 and 7, of U.S. Patent No. 10,832,057.
With regard to claim 7, the feature of wherein in response to detecting a vertical swipe gesture, the navigation displays a discover screen over a storyline element screen as specified thereof would be present in claim 6 of U.S. Patent No. 10,832,057.
With regard to claim 8, the feature of wherein in response to detecting a swiping gesture, the navigating switching between different frame-synchronized streams of the same event from different camera angles, or different augmented versions of the video streams as specified thereof would be present in claim 7 of U.S. Patent No. 10,832,057.
With regard to claim 9, the feature of generating tracking information and a spatial and temporal index for time-aligning the video feed as specified thereof would be present in claims 8 and 16, of U.S. Patent No. 10,832,057.

With regard to claim 15, the feature of wherein the swiping or tapping gesture comprises a vertical swipe gesture and navigating the set of related video segments comprising toggling between different video clips of a set of storyline element screens as specified thereof would be present in claim 1 shown in column 87, lines 60-62, of U.S. Patent No. 10,832,057.
With regard to claim 16, the feature of wherein the swiping or tapping gesture comprises a tap gesture and wherein the navigating comprises skipping to a next element within a storyline as specified thereof would be present in claim 4 of U.S. Patent No. 10,832,057.
With regard to claim 18, the feature of wherein in response to detecting a vertical swiping gesture, the navigating switching between different frame-synchronized streams of the same event from different camera angles, or different augmented versions of the video streams as specified thereof would be present in claim 7 of U.S. Patent No. 10,832,057.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ly et al disclose a device, method and graphical user interface for providing health coaching and fitness training services.
Gu et al discloses interfaces for security system control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374.  The examiner can normally be reached on Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        August 13, 2021.